REASONS FOR ALLOWANCE
1.	Claims 1 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
According to a prior art search on the claimed invention, Yao et al. (Pub. No.: US 2016/0142281 A1) disclose in a sixth possible implementation of the first aspect, after the constructing, by the controller, the first forwarding table FIB according to the first network node and the second content name, further including: receiving, by the controller, an FIB request message sent by the first content router where the FIB request message is used to request the first FIB; and sending, by the controller, an FIB response message to the first content router, where the FIB response message carries the first FIB (paragraphs 0022 - 0024).
Vovnoboy et al. (Pub. No.: US 2014/0286339 A1) disclose, with respect to Figure 2, the routing determination program 124 communicates the FIB to the packet router 128, which maintains the FIB as FIB 208. The FIB 208 is stored in memory of the router 106. The routing determination program 124 communicates the FIB to the packet router 128 in a manner than can be monitored or snooped by the call monitoring program 126. In one or more embodiments, the routing determination program 124 communicates the FIB to the packet router 128 by invoking or calling an interface exposed by the packet router 128, as discussed in more detail below. The routing determination program 124 communicates the FIB to the packet router 128 as commands or calls to operate on particular paths (e.g., add a path to the FIB, remove a path from the FIB, change a path in the FIB, and so forth), or alternatively commands or calls to operate on multiple paths (e.g., remove a set of multiple paths from the FIB, add a set of multiple paths to the FIB, replace the entire FIB with a new FIB, and so forth) (paragraph 0028).

However, the cited prior arts, taken alone or in combination, fail to teach or disclose the following claimed features of “…sending, by a verification system, a request message to each of a plurality of devices, wherein the request message carries a command for obtaining a forwarding information base (FIB) generated at a specified time by each device of the plurality of devices; receiving, by the verification system, a response message sent by each device of the plurality of devices, wherein each response message carries the FIB or a FIB snapshot generated at the specified time by the device of the plurality of devices that sent the response message; and obtaining, by the verification system, the FIB or the FIB snapshot from the response message sent by each of the plurality of devices, and verifying, based on the FIB or the FIB snapshot carried in each response message, whether a failure occurs on a network at the specified time” as recited in claim 1, “…receive a request message sent by a verification system, wherein the request message carries a command for obtaining a forwarding information base (FIB) generated at a specified time; obtain the FIB or a FIB snapshot generated at the specified time; generate a response message, wherein the response message carries the FIB or the FIB snapshot; and send the response message to the verification system” as recited in claim 7, and “…wherein the request message carries a command for obtaining a forwarding information base (FIB) generated at a specified time by each device of the plurality of devices; receive a response message sent by each device of the plurality of devices, wherein each response message carries the FIB or a FIB snapshot generated at the specified time by the device of the plurality of devices that sent the response message; obtain, from the response message sent by each device of the plurality of devices, the FIB or the FIB snapshot from the response message sent by each of the plurality of devices; and verify, based on the FIB or the FIB snapshot carried in each response message, whether a failure occurs on a network at the specified time; and wherein each device of the plurality of devices is configured to: receive the request message; obtain the FIB or the FIB snapshot of the device generated at the specified time; generate the response message; and send the response message to the verification system” as recited in claim 14 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473